It is ordered by this Court that the compensation of George I. Haight as Special Master for services rendered by him in his lifetime pursuant to the order entered in this cause on June 1, 1954, be and the same is hereby fixed in the sum of $35,000; and that said sum shall be paid by the parties to Kathleen Haight, Executrix of the Estate of George I. Haight, deceased, in the following proportions: Arizona 25%, California 25%, United States 25%, Nevada 20%, New Mexico 2%%, Utah 2%%.
The Chief Justice took no part in the consideration or decision of this question.